EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of our report dated February 7, 2011 relating to the financial statements, financial statement scheduleand the effectiveness of internal control over financial reporting, which appears in Shutterfly Inc.'s Annual Report on Form 10-K for the year ended December31, 2010.We also consent to the reference to us under the heading “Experts”in such Registration Statement. /s/ PricewaterhouseCoopers LLP San Jose, California May 3, 2011
